DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered.
Applicant has amended claims 4-8, 10, 12 to depend from previously allowed claims 3, 7-9.  The examiner agrees that these claims are allowable over the prior art of record.
With regard to claims 1, 15-17, 19, 20, Applicant’s argument are convincing in light of the amendments to the claims.  Claim 1 has been amended to recite the collar seal “normally seated around an exterior end and an exterior surface of the at least one male fitting” which overcomes Lurvey and Folden, as neither discloses this limitation.  However, upon further consideration, a new rejection is made in view of Lopez (US 6,682,509).  The examiner believes that the seal 92 (fig. 10) meets Applicant’s definition of a collar seal as it is positioned over an end of the device and provides a collar around an exterior of the device and is bidirectional and prevents the flow of fluid both into and out of the seal.  
The terminal disclaimer overcomes the prior double patenting rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the opening of the male connector" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, line 2 recites “an opening of a female connector, and line 5 also recites “an opening of a female connector”.  The second instance should recite “the opening of the female connector”.  Appropriate correction is required.
Claims 16-20 inherit the deficiencies of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (S 6,682,509).
Regarding claim 1, Lopez discloses a system for sealing coupled medical connectors comprising a male fitting 20 made of medical grade materials (col. 10, lines 8-11: valve 10 forms the male fitting see fig. 10) including a male connector 98 for coupling to a first line (via conduit 18 and skirt 44: col. 8, lines 39-41; see fig. 3, similar structures in fig. 10 not labeled), a female fitting 46 made of a medical grade material (col. 3, lines 1-5: ANSI standard medical equipment is formed from a medical grade material) including a female connector 48 (shown in fig. 8) for coupling to a second line (col. 3, lines 3-5: syringe body is shown but the upstream implement may be a syringe or an IV tubing set), and configured to mate with the male connector (shown in fig. 8), and a flexible collar seal 95 made of a medical grade polymer (silicone polymer: col. 16, lines 54-55) normally seated around the exterior end and exterior surface of the male fitting (fig. 10), wherein the seal provides a sealing function to an open end of the male fitting (fig. 10; col. 12, lines 28-30).
Regarding claim 2, Lopez discloses that the seal is normally affixed to the connector (col. 12, lines 23-25: held in place by annular ring 97), and the seal is annular (fig. 10: the outer edge of the seal is annular; alternatively, col. 6, lines 51-52: the seal has a precut slit 11 forming a tiny opening therefore the seal is annular).

Regarding claim 15, Lopez discloses a connector element for medical use comprising a male connector 20 for mating with an opening of a female connector 48 (shown in fig. 8) and a seal 92/95 seated around the exterior surface of an exterior end having the opening of the male connector (fig. 10), wherein when the male connector is inserted in an opening of a female connector, the connector element is sealed to deter the entry of foreign materials into the connector element (fig. 8: the seal abuts the open end of the female connector).
Regarding claim 19, Lopez discloses that the seal has a sealing lip 95 for sealing the opening of the connector element (fig. 10: lip formed by outer edge of the seal).
Regarding claim 20, Lopez discloses that the seal is flexible and deformable (col. 12, lines 25-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Lurvey et al (US 2008/0021392).
Claim 16 calls for the seal to have color-changing properties that signal when the seal has encountered liquid.  Lopez fails to disclose this feature.  Lopez discloses that the outer face of the seal is arranged to be swabbed with alcohol or other disinfectant (col. 12, lines 28-30). Lurvey teaches a seal having  an outer face that changes color when exposed to liquid such as alcohol or antiseptic solution so that the user can readily identify if the connector has been disinfected prior to connection to a fluid source (page 4, paras. 0039, 0042, 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Lopez to include color changing properties as taught by Lurvey so that the user can readily view that the connector has been properly sterilized prior to use to eliminate human error that could lead to contamination.
Regarding claim 17, Lurvey further teaches that the color changing properties are provided by a coating of a hydrochromic material (page 4, para. 0046: solvatochromic dye is a type of hydrochromic material).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the color changing properties described above with regard to claim 16 with a hydrochromic coating material as taught by Lurvey to provide the benefit of identifying that the connector has been sterilized prior to connection.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Folden (US 5,536,258).
Claim 18 differs from Lopez in calling for the seal to have antibacterial, antimicrobial, or antifungal properties.  Folden teaches a medical connector including seal elements wherein any or all or the surfaces of the connector, particular those likely to become contaminated by touch in a way that might pass the contamination to the fluid flowing through the connection, are coated with an antimicrobial silver coating to assist in preventing contamination of the connector (col. 8, lines 31-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Lopez to include an antimicrobial coating as taught by Folden as the seal is a surface likely to become contaminated by touch and providing antimicrobial properties to the seal will reduce the likelihood of contaminating the fluid flowing through the connector.

Allowable Subject Matter
Claims 3-14, 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Reasons for allowance can be found in the prior Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783